Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/696429 application originally filed November 26, 2019.
Claims 6 and 10-13, filed March 23, 2022, are pending and have been fully considered.  Claims 1-5, 7-9 and 14-24 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350).
Regarding Claims 6 and 11-13
D’Acosta discloses in paragraph 0002, a lead-free piston engine fuels comprising hydrocarbon components blended together to produce unique piston-engine motor fuel formulations with a high motor octane number that offers excellent engine and operational performance for aviation purposes. These unique fuels have very low freeze points, low environmental toxicity, and a high degree of compatibility with materials used in aircraft fuel systems. 
	D’Acosta further discloses in paragraph 0030, the fuel formulations generally comprises about 80 to about 99 wt % C4-C12 aliphatic hydrocarbons, and less than about 5 wt % aromatic hydrocarbons, up to 20% cumidine (amine), and the formulations are substantially free of lead-containing constituents.  D’Acosta further discloses in paragraph 0102, the aviation gasoline further comprises oxygenated compounds that help gasoline burn more completely, MTBE) and ethyl tert-butyl ether (ETBE), both of which are known as oxygenates which are compounds that contain oxygen as part of their chemical structure. Oxygenates help gasoline burn more completely, reducing tailpipe emissions. 
	It is to be noted, D’Acosta is silent to the addition of organometallic compounds and therefore D’Acosta has met the limitation of the present invention of having less than 0.005% m/m (less than 0.005% m/m encompasses zero). 
 	D’Acosta discloses in paragraphs 0064 and 0066, motor fuel must meet the power demands for the selected engines. The motor octane number, or MON, is a standard measure of the performance of a fuel. The higher the MON, the more compression the fuel can withstand before detonating. In broad terms, fuels with a higher motor octane rating are most useful in high-compression engines that generally have higher performance.  Various MON ratings are considered to be base requirements for aircraft use, depending on the type of engine and other factors. The aviation fuels which have a MON of at least 100, preferably 102 or greater. 
	D’Acosta further discloses in paragraph 0090 and 0094, oxidation inhibitors (antioxidants) may be added to the fuel separately, or in combination, in total concentration not to exceed 12 mg of inhibitor (not including weight of solvent) per liter of fuel (does not exceed 12 ppm), such as: 2,6-ditertiary butyl-4-methylphenol.
	D’Acosta further discloses in paragraph 0034, up to 5% by weight of at least one additive selected from the group consisting of octane boosters, antioxidants, co-solvents, toluene, xylene, 
It is to be noted, D’Acosta fails to specifically teach the addition of a calcium petroleum sulfonate and a detergent additive.
However, Stoldt discloses in column 1 lines 10-11, to fuel compositions for internal combustion engines which normally use low lead or unleaded gasoline.
	Stoldt discloses in column 4 lines 45-56, the fuel compositions will contain a minor amount of (A) at least one hydrocarbon-soluble alkali or alkaline earth metal-containing composition. The presence of such metal-containing compositions in the fuel compositions provides the fuel composition with a desirable ability to prevent or minimize valve seat recession in internal combustion engines, particularly when the fuel is an unleaded or low-lead fuel. The choice of the metal does not appear to be particularly critical. The metal-containing composition (A) may be alkali metal or alkaline earth metal salts, wherein these salts can be neutral or basic.
	It is to be noted, through the teachings of Stoldt, it would have been obvious to one of ordinary skill in the art at the time of the invention that the metal-containing compound that includes alkaline earth metals would encompass beryllium, magnesium, calcium, strontium, barium, and radium due to Stoldt discloses choosing a metal does not appear to be critical.
	Stoldt discloses in column 5 lines 63-67 and column 6 lines 1-21, the production of sulfonates from detergent manufacture by-products by reaction with, e.g., SO.sub.3, is well known to those skilled in the art. Other descriptions of neutral and basic sulfonate salts and techniques for making them can be found in the art. These are hereby incorporated by reference for their disclosures in this regard. With respect to the sulfonic acids or salts thereof described petroleum sulfonates" to cover all sulfonic acids or the salts thereof derived from petroleum products. A particularly valuable group of petroleum sulfonic acids are the mahogany sulfonic acids (so called because of their reddish-brown color) obtained as a by-product from the manufacturer of petroleum white oils by a sulfuric acid process. 
	Stoldt discloses in column 9 lines 20-30 and column 16 lines 10-15, the amount of alkali or alkaline earth metal containing composition (A) included in the fuel composition will be an amount which is sufficient to provide from about 1 to about 100 parts per million of the alkali metal or alkaline earth metal in the fuel composition. When utilized in lead free or low lead fuels, the amount of alkali metal or alkaline earth metal-containing composition (A) included in the fuel is an amount which is sufficient to reduce valve seat recession when the fuel is used in an internal combustion engine. 
	Stoldt discloses in column 12 lines 54-67, the fuel compositions desirably also contain a minor amount of (E) at least one hydrocarbon soluble ashless dispersant. The compounds useful as ashless dispersants generally are characterized by a "polar" group attached to a relatively high molecular weight hydrocarbon chain.  In general, any of the ashless detergents which are known in the art for use in lubricants and fuels can be utilized in the fuel compositions of the present invention. 
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the calcium sulfonates and detergent of Stoldt in the unleaded gasoline of D’Acosta.  The motivation to do so is to use the calcium sulfonates and detergents in a unleaded gasoline fuel composition in order to aid in the increase of the MON without increasing the final boiling point of the composition.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350) and further in view of Kaufman et al. (US 2010/0132253) hereinafter “Kaufman”.
Regarding Claim 10
	As stated in the above the rejection, D’Acosta modified by Stoldt discloses the composition and method of independent claim 6 of the presently claimed invention, including the calcium petroleum sulfonates are present in the amount of at least 10 ppm.  Stoldt fails to teach the additive components of claim 10.
	However, Kaufman discloses in paragraph 0016, a fuel composition for an internal combustion engine having a major amount of a hydrocarbon fuel and a minor amount of a fuel additive.  Kaufman further discloses in paragraph 0018, methods for enhancing fuel economy of an internal combustion engine by combusting in the engine a hydrocarbon fuel comprising a major amount of a hydrocarbon fuel, and a minor amount of a fuel additive. In one embodiment, the hydrocarbon fuel can include gasoline, diesel fuel, kerosene or jet fuel.
	Kaufamn further discloses in paragraph 0042, the fuel additive composition can include a fuel detergent. The detergent used in the fuel additive described herein may include any suitable commercially available detergent or deposit inhibitor available for this function. For example, the detergents may be present at a level of about 20-about 1000 ppm (relative proportion of the detergent to hydrocarbon fuel), as is typically well known to those skilled in the art. Deposit inhibitors for gasoline, usually referred to as detergents or dispersants, are well known and a variety of compounds can be used. Examples include, but are not limited to, any polyether amine 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the aviation detergent additive components of Kaufman to the aviation fuel of Stoldt.  The motivation to do so is to use the aviation fuel detergent additive that aids in the inhibition of deposits. 
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350) and further in view of DeLue et al. (US 4,718,919) hereinafter “DeLue”.
Regarding Claim 12
	As stated in the above the rejection, D’Acosta modified by Stoldt discloses the composition and method of independent claim 6 of the presently claimed invention, including the calcium petroleum sulfonates are present in the amount of at least 10 ppm.  Stoldt fails to teach the additive components of claim 12.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the biocidal additive of DeLue to the aviation fuel of Stoldt.  The motivation to do so is to use the biocidal additive that aids in the inhibition of microorganisms. 


Response to Arguments
Applicant’s arguments directed to the newly submitted claimed amendments with respect to claim(s) 6 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771